       Case 2:17-cr-00100-JAM Document 65 Filed 10/23/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     JONATHAN BLAKELEY
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                       )   Case No. 2:17-cr-0100-JAM
11                                                   )
                        Plaintiff,                   )   STIPULATION AND ORDER TO
12                                                   )   CONTINUE ADMIT/DENY HEARING
     vs.                                             )
13                                                   )
     JONATHAN BLAKELEY,                              )   Date: October 27, 2020
14                                                   )   Time: 9:30 a.m.
                       Defendant.                    )   Judge: Hon. John A. Mendez
15                                                   )
                                                     )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Adrian Kinsella, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19
     for Defendant Jonathan Blakeley, that the Admit/Deny Hearing scheduled for October 27, 2020
20
     may be vacated and continued to January 26, 2021 at 9:30 a.m.
21
            This case is set for a Admit/Deny hearing on October 27, 2020. On May 13, 2020, this
22
     Court issued General Order 618, which suspends all jury trials in the Eastern District of
23
     California “until further notice.” Further, pursuant to General Order 611, this Court’s declaration
24
     of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of
25
     April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district judges
26
     to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,
27
     as well as the declarations of judicial emergency, were entered to address public health concerns
28

      Stipulation and Order to Continue Admit/Deny        -1-       U.S. v. Jonathan Blakeley, 2:17-cr-0100-JAM
      Hearing
       Case 2:17-cr-00100-JAM Document 65 Filed 10/23/20 Page 2 of 3


 1   related to COVID-19.

 2          This violation case arises from the same facts as the new indictment in case number 2:19-

 3   cr-00172-JAM. Counsel have stipulated to move the hearing in that case to January 26, 2021. In
 4   an effort to conserve judicial resources, the matters should be heard on the same day.
 5
                                                     Respectfully submitted,
 6
 7                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
 8
 9   Date: October 23, 2020                          /s/ Jerome Price
                                                     JEROME PRICE
10                                                   Assistant Federal Defender
                                                     Attorneys for Defendant
11                                                   PATRICK SLAVIN
12
     Date: October 23, 2020                          MCGREGOR W. SCOTT
13                                                   United States Attorney
14
                                                     /s/ Adrian Kinsella
15                                                   ADRIAN KINSELLA
                                                     Assistant U.S. Attorney
16                                                   Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Admit/Deny     -2-        U.S. v. Jonathan Blakeley, 2:17-cr-0100-JAM
      Hearing
       Case 2:17-cr-00100-JAM Document 65 Filed 10/23/20 Page 3 of 3


 1                                                   ORDER

 2          The Court, having reviewed and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Admit/Deny
 4   hearing is re-set to commence on January 26, 2021 at 9:30 a.m. before District Judge John A.
 5   Mendez.
 6   IT IS SO ORDERED.
 7
 8   DATED: October 23, 2020                          /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
 9                                                    UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Admit/Deny    -3-       U.S. v. Jonathan Blakeley, 2:17-cr-0100-JAM
      Hearing
